                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                  Plaintiff,



v.                                   MEMORANDUM OF LAW & ORDER
                                     Criminal File No. 16-340 (MJD/BRT)



(1) HUY NGOC NGUYEN,

                  Defendant.

Chelsea A. Walcker, Assistant United States Attorney, Counsel for Plaintiff.

Brandon Sample, Brandon Sample PLC, Counsel for Defendant.

I.    INTRODUCTION

      This matter is before the Court on Defendant Huy Ngoc Nguyen’s

Amended Motion to Vacate under 28 U.S.C. § 2255 [Docket No. 528] and Pro Se

Motion for Evidentiary Hearing [Docket No. 571].

II.   BACKGROUND

      On December 20, 2016, Defendant Huy Ngoc Nguyen was indicted for

Count 1: Conspiracy to Commit Health Care Fraud from 2012 through 2015; and

Count 2: Conspiracy to Commit Mail Fraud from 2012 through 2015. [Docket

                                        1
No. 1] Generally, the Government alleged that Defendant, a chiropractor,

participated in a scheme to defraud automobile insurance companies by

submitting claims for illegitimate chiropractic services for patients obtained

through illegal kickback payments to patient recruiters known as runners. Also

charged in the Indictment were two alleged runners, Jerome Tarlve Doe and

Napoleon Tutex Deah. Defendant had previously retained defense attorney

Daniel Scott to represent him in December 2015 when his chiropractic clinic had

been raided by law enforcement and had paid $25,000 for that representation.

(Def. App’x Ex. U, R.AA, Nguyen Decl. ¶ 2.) Defendant was one of several

chiropractors and their co-conspirators who were charged with similar fraud

allegations arising out of a law enforcement investigation dubbed “Operation

Backcracker.” These related cases were assigned to the undersigned Judge. See,

e.g., United States v. Adam John Burke, et al., Criminal File No. 16-338

(MJD/BRT); United States v. Preston Ellard Forthun, et al., Criminal File No. 16-

339 (MJD/BRT); United States v. Angela April Schulz, et al., Criminal File No. 16-

341 (MJD/BRT).

      After the Indictment, Defendant retained Scott as his defense attorney in

the federal case, and Scott entered his appearance in the case on January 5, 2017.



                                         2
[Docket No. 28] Scott was a partner at the law firm of Kelley, Wolter & Scott,

P.A. (Id.; [Docket No. 471-1] Scott Aff. ¶¶ 1-2.) In the November 23, 2016,

engagement agreement, Scott informed Defendant that his defense “could easily

cost more than $400,000.” ([Docket No. 531] Def. App’x, Ex. F at R.50.)

Defendant paid Scott an initial retainer of $100,000. (Id.; Nguyen Decl. ¶ 4.)

      A Superseding Indictment was returned against Defendant on August 15,

2017, alleging Count 1: Conspiracy to Commit Mail Fraud and Wire Fraud from

2010 through 2016; Counts 2-7: Mail Fraud from 2013 through 2015; and Counts

8-12: Wire Fraud from 2012 through 2016. [Docket No. 96] Additionally, the

Superseding Indictment added new co-Defendants Okwuchukwu Emmanuel

Jidoefor, Quincy Chettupally, and Defendant’s wife, Mimi Huu Doan.

      According to Defendant, over the next several months he began to

question whether Scott was investigating his case or actively preparing for trial.

(Nguyen Decl. ¶ 5.)

      On October 16, 2017, after a jury trial, a jury found chiropractor Forthun

guilty on all counts.




                                         3
      On October 17, 2017, the Government filed a Correct Superseding

Indictment correcting the spelling of a co-Defendant’s name and alleging the

same Counts. [Docket No. 187]

      On November 28, 2017, the Court issued an Amended Date Certain Trial

Notice setting a March 19, 2018 jury trial date for Defendant and his co-

Defendants. [Docket No. 216]

      On December 27, 2017, after a jury trial, a jury found chiropractor Burke

guilty on all counts.

      In January 2018, Scott was aware that Doan was negotiating a guilty plea.

(See Scott Aff. ¶ 12; R.67.) On January 23, 2018, Doe’s attorney informed Scott

that Doe might have a plea deal and would testify against Defendant. (R.60.) On

February 5, 2018, Scott was informed that Chettupally would plead guilty.

(R.63.)

      Defendant avers that, in late January 2018, Scott recommended to

Defendant for the first time that he should plead guilty. (Nguyen Decl. ¶ 6.)

This advice made Defendant “very angry with Scott” because Defendant had

been clear that he “wanted a trial and was innocent.” (Id.)




                                         4
      On February 6, 2018, Scott and the attorney for co-Defendant Deah filed a

joint motion to continue the trial until May 7, 2018, based on the complexity of

the case and the need to reconsider defenses after the two recent guilty verdicts

in similar chiropractor trials. [Docket No. 225] (Scott Aff. ¶ 17.)

      On February 7, 2018, Scott and Defendant met, and Scott gave Defendant a

cost estimate of $457,500 if he wanted to proceed to trial and through sentencing

if a guilty verdict were returned, which included $89,500 that had been incurred

through November 30, 2018 and not yet paid. (Nguyen Decl. ¶¶ 7-8; R.76.)

Defendant claims that he was upset by the $457,500 estimate, thought the

amount was “excessive and unjustified,” did not have that amount of money to

pay Scott, and told Scott this. (Nguyen Decl. ¶ 9.) After the meeting with Scott,

Defendant decided he wanted to hire a different attorney. (Id. ¶ 10.) First, he

spoke with defense attorney Joseph Friedberg. (Id. ¶ 11.) On February 8, Scott

had a telephone conversation with Friedberg regarding the possibility of taking

over the case. (R.63.) However, Friedberg declined to take Defendant’s case.

(Nguyen Decl. ¶ 11.)

      Defendant later contacted defense attorney Gary Wolf. (Nguyen Decl. ¶

12.) From February 8 to February 15, 2018, Defendant had discussions with Wolf



                                          5
about taking over as defense counsel for trial. (R.8-43.) On February 13,

Defendant told Wolf that he had obtained a cashier’s check to retain Wolf and

told Wolf “I never want to plead[.] I want to fight that was why i chose you over

dan scott and joe friedberg.” (R.26-27.) Scott told the Government that

Defendant intended to proceed to trial and relayed to Defendant that the

Government stated he would “probably face 168 month or over 200 months” if

he were found guilty at trial. (R.29.)

      On February 13, 2018, the Court denied the motion for a continuance,

noting that “[t]he parties have had ample time to prepare for trial;” “Defendants

have not presented a compelling reason for further continuing this trial;” and

“based on the Court’s schedule and the parties’ schedules, there is not a feasible

date the case can be rescheduled for trial in the near future.” [Docket No. 234]

Scott informed Defendant that the motion to continue had been denied. (R.29.)

Wolf told Defendant that he could not be prepared to represent him at trial by

March 19, 2018 and warned that if he “took over the case Judge Davis might not

give us more time.” (R.30.) After further exchanges, Wolf stated: “I cannot take

your case if the trial date is really March 18th. Judge may not give me more time

due to the age of the case.” (R.36.) Wolf suggested to Defendant: “You could



                                         6
write a letter to the judge listing the issues you have with Dan and asking for

three months to hire new counsel.” (R.38.) Defendant asked “How” to do that,

and Wolf texted the Chambers email address to Defendant. (Id.) Defendant

asked how to address the Judge, and Wolf informed Defendant how to address

the Court. (Id.) Defendant and Wolf continued to correspond about whether

Wolf would represent him for a plea and sentencing. (R.38-43.) Defendant wrote

that he was “still think[ing] about whether or not to fight this case or accept [the]

plea [offer].” (Id.) On February 14, Wolf offered to represent Defendant at

sentencing after the plea and Defendant responded: “Since u said u did not want

my case so told Dan I plead guilty and have him continued to represent me.

Thank you Sir.” (R.43.)

      On March 6, 2018, Defendant pled guilty to Count 11 of the Corrected

Superseding Indictment, Wire Fraud in violation of 18 U.S.C. §§ 2, 1343. [Docket

Nos. 253, 254] In exchange, the Government agreed to dismiss all other charges

against him. [Docket Nos. 254] During the plea colloquy and under oath,

Defendant testified that he had had the opportunity to read the Plea Agreement

and Sentencing Stipulations; that he had gone over them with Scott; that Scott

had answered any and all questions Defendant had about the Plea Agreement;



                                          7
that Defendant was satisfied with Scott’s answers to his questions and that he

understood Scott’s answers; that he understood and agreed with everything that

was in the Plea Agreement; that no threats or promises had been made to him to

get him to enter a plea of guilty, other than what was in the Plea Agreement; that

he had enough time to discuss the case with Scott, go over the evidence the

Government had against him, and discuss with Scott whether or not he should

go to trial or enter into the plea; that Defendant was satisfied with Scott’s

representation; that he had no questions of the Court, Scott, or the prosecutor

about his constitutional rights; and that he knowingly, voluntarily, and

intelligently gave up his constitutional rights in order to plead guilty to Count

11. ([Docket No. 271] Plea Tr. 16-17, 22-24.) Defendant then admitted the facts

supporting his guilt on Count 11. (Id. 25-33.)

       On May 22, 2018, Defendant filed a substitution of counsel notice

substituting Wolf for Scott. [Docket Nos. 277-78]

       On October 11, 2018, the Court sentenced Defendant to a term of

imprisonment of 70 months, to be followed by a term of 2 years supervised

release. Restitution was imposed in the amount of $2,107,854.98. [Docket No.

347]



                                          8
      Defendant appealed his conviction to the Eighth Circuit Court of Appeals,

and that appeal was dismissed on the Government’s motion. [Docket No. 378]

      Defendant avers that, during the pendency of his appeal, he learned that

Scott’s law partner, Steven Wolter, was married to Leatha Wolter. (Nguyen Decl.

¶ 13.) Leatha Wolter was a civil attorney who represented State Farm in certain

arbitration proceedings against Nguyen. In May 2015, State Farm filed a civil

lawsuit against Defendant, alleging, among other things, that Defendant

participated in a fraudulent scheme to recruit car accident victims as patients,

render unnecessary or patterned treatment to them, or bill for treatments not

provided. (Id. ¶ 15; R.1-3 Linsk Decl. ¶¶ 4-13.) There is no allegation that Leatha

Wolter was involved in the May 2015 lawsuit. Scott never told Nguyen that

Steven Wolter was married to Leatha Wolter. (Nguyen Decl. ¶ 14.) Nguyen

avers that, if had known that Steven Wolter was married to Leatha Wolter,

Nguyen would not have hired Scott to represent him and would have terminated

Scott’s representation of him whenever he found out. (Id. ¶ 15.)

      On January 20, 2020, Defendant filed a Motion to Vacate under 28 U.S.C. §

2255. [Docket No. 447] On April 28, 2020, the Court granted the Government’s

Motion to Confirm Waiver of Attorney-Client Privilege and held that, for the



                                         9
purposes of this habeas proceeding, Defendant has waived attorney-client

privilege with regard to all communications, documents, and information

reasonably necessary to respond to Defendant’s specific allegations of ineffective

assistance of counsel. [Docket No. 470]

       On November 10, 2020, Defendant filed an Amended Motion to Vacate

under 28 U.S.C. § 2255. [Docket No. 528] He bases his motion on three grounds:

1) his guilty plea was not knowing and voluntary because counsel’s

ineffectiveness impaired his ability to make a knowing and voluntary decision

about whether to fire his retained counsel; 2) his guilty plea was not knowing

and voluntary because his counsel labored under a financial conflict of interest;

and 3) his counsel was ineffective for failing to move for a continuance of the trial

date so that Defendant could hire other counsel and for failing to tell Defendant

that his counsel needed Defendant’s permission to disclose Defendant’s desire

for new counsel to the Court. Defendant requests an evidentiary hearing.

III.   DISCUSSION

       A.    Standard under 28 U.S.C. § 2255

       28 U.S.C. § 2255(a) provides:

       A prisoner in custody under sentence of a court established by Act
       of Congress claiming the right to be released upon the ground that
       the sentence was imposed in violation of the Constitution or laws of
                                          10
      the United States, or that the court was without jurisdiction to
      impose such sentence, or that the sentence was in excess of the
      maximum authorized by law, or is otherwise subject to collateral
      attack, may move the court which imposed the sentence to vacate,
      set aside or correct the sentence.

      Relief under 28 U.S.C. § 2255 is reserved for transgressions of
      constitutional rights and for a narrow range of injuries that could
      not have been raised on direct appeal and, if uncorrected, would
      result in a complete miscarriage of justice. A movant may not raise
      constitutional issues for the first time on collateral review without
      establishing both cause for the procedural default and actual
      prejudice resulting from the error.

United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996) (citation omitted).

Alternatively, the procedural default can be excused if the defendant can

demonstrate that he is actually innocent. Bousley v. United States, 523 U.S. 614,

622 (1998).

      A petitioner is entitled to an evidentiary hearing on a § 2255 motion,

“[u]nless the motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b).

      [A] petition can be dismissed without a hearing if (1) the petitioner’s
      allegations, accepted as true, would not entitle the petitioner to
      relief, or (2) the allegations cannot be accepted as true because they
      are contradicted by the record, inherently incredible, or conclusions
      rather than statements of fact.




                                          11
Engelen v. United States, 68 F.3d 238, 240 (8th Cir. 1995) (citations omitted). In

this case, the Court concludes that no evidentiary hearing is warranted because

the record in the case conclusively shows that Defendant is not entitled to relief.

      A.     Ineffective Assistance of Counsel Standard

      In order to gain relief for ineffective assistance of counsel, Defendant must

establish both that his counsel’s performance “fell below an objective standard of

reasonableness,” and that the deficient performance prejudiced his defense.

Strickland v. Washington, 466 U.S. 668, 688, 692 (1984). The burden is on

Defendant to establish a “reasonable probability that, but for counsel’s

unprofessional errors, the result would have been different.” Id. at 694. “A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. “Unless a defendant makes both showings, it cannot be said that

the conviction . . . resulted from a breakdown in the adversary process that

renders the result unreliable.” Thai v. Mapes, 412 F.3d 970, 978 (8th Cir. 2005)

(quoting Strickland, 466 U.S. at 687). The Court “need not address the

reasonableness of the attorney’s behavior if the movant cannot prove prejudice.”

United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996).

      Counsel’s performance is deficient if it falls outside of the “wide range of

reasonable professional assistance,” although there is a strong presumption that
                                         12
counsel’s conduct falls within this broad spectrum. Strickland, 466 U.S. at 689.

“Judicial scrutiny of counsel’s performance must be highly deferential. It is all

too tempting for a defendant to second-guess counsel’s assistance after

conviction or adverse sentence, and it is all too easy for a court, examining

counsel’s defense after it has proved unsuccessful, to conclude that a particular

act or omission of counsel was unreasonable.” Id. “Counsel’s performance is

deficient when it is less competent than the assistance that should be provided by

a reasonable attorney under the same circumstances.” Chambers v. Armontrout,

907 F.2d 825, 828 (8th Cir. 1990) (citing Strickland, 466 U.S. at 687).

      The two part Strickland test applies to challenges to guilty pleas
      based on ineffective assistance of counsel. [The defendant] has the
      burden to prove both that his counsel’s representation fell below an
      objective standard of reasonableness, and that there is a reasonable
      probability that, but for counsel’s errors, he would not have [pled]
      guilty and would have insisted on going to trial.

Tinajero-Ortiz v. United States, 635 F.3d 1100, 1103 (8th Cir. 2011) (citations

omitted).

      “Courts should not upset a plea solely because of post hoc assertions
      from a defendant about how he would have pleaded but for his
      attorney’s deficiencies.” Instead, “[j]udges should . . . look to
      contemporaneous evidence to substantiate a defendant’s expressed
      preferences.”




                                          13
Meza-Lopez v. United States, 929 F.3d 1041, 1045 (8th Cir. 2019) (quoting Lee v.

United States, 137 S. Ct. 1958, 1967 (2017)).

      B.     Conflict of Interest

      “In order to establish a violation of the Sixth Amendment, a defendant

who raised no objection [to the district court] must demonstrate that an actual

conflict of interest adversely affected his lawyer’s performance.” Cuyler v.

Sullivan, 446 U.S. 335, 348 (1980).

      The Eighth Circuit has not applied the Cuyler standard to attorney
      conflicts other than a lawyer’s representation of multiple defendants
      []. Indeed, the Eighth Circuit has noted in dicta that the Cuyler
      standard should be limited to instances of multiple representation.
      See Caban v. United States, 281 F.3d 778, 782 (8th Cir. 2002) (“We
      believe there is much to be said in favor of holding that Cuyler’s
      rationale . . . does not apply outside the context of a conflict between
      codefendants or serial defendants.”); see also Mickens v. Taylor, 535
      U.S. 162, 174-75 (2002)(“[T]he language of [Cuyler] itself does not
      clearly establish, or indeed even support, such expansive application
      [of Cuyler to other types of attorney conflicts.]”).

United States v. Carlson, No. CR 12-305(1) (DSD), 2019 WL 5846800, at *2 (D.

Minn. Nov. 7, 2019).

      Under Cuyler, if Defendant shows that Scott labored under an actual

conflict of interest, in order to show that Scott’s conflict of interest adversely

affected his performance, Defendant must (1) “identify a plausible alternative

defensive strategy or tactic that . . . defense counsel might have pursued;” (2)
                                          14
“show that the alternative strategy was objectively reasonable under the facts of

the case;” and (3) “establish that the defense counsel’s failure to pursue that

strategy or tactic was linked to the actual conflict.” Covey v. United States, 377

F.3d 903, 908 (8th Cir. 2004) (quoting Mickens v. Taylor, 240 F.3d 348, 361 (4th

Cir. 2001) (en banc), aff’d, 535 U.S. 162 (2002)).

      The Court need not decide whether Cuyler or Strickland applies to

Defendant’s conflict of interest claims in this case, neither of which involve

multiple or successive representation, because the outcome is the same under

either standard.

      C.     Validity of Defendant’s Guilty Plea

      “The general rule is that a valid guilty plea waives all non-jurisdictional

defects. Stated differently, a valid guilty plea forecloses an attack on a conviction

unless on the face of the record the court had no power to enter the conviction or

impose the sentence.” Walker v. United States, 115 F.3d 603, 604 (8th Cir. 1997)

(citation omitted). “When a defendant has entered a knowing and voluntary

plea of guilty at a hearing at which he acknowledged committing the crime, the

occasion for setting aside a guilty plea should seldom arise.” Id. (quoting United

States v. Morrison, 967 F.2d 264, 268 (8th Cir. 1992)).



                                          15
      “[I]n collaterally attacking a plea of guilty a prisoner ‘may not ordinarily

repudiate’ statements made to the sentencing judge when the plea was entered . .

. .” Pennington v. Housewright, 666 F.2d 329, 331 (8th Cir. 1981) (quoting

Blackledge v. Allison, 431 U.S. 63, 73 (1977)).

      [O]nce a person has entered a guilty plea any subsequent
      presentation of conclusory allegations unsupported by specifics is
      subject to summary dismissal, as are contentions that in the face of
      the record are wholly incredible. Additionally, a district court is not
      required to conduct an evidentiary hearing on allegations which
      amount[ ] to no more than a bare contradiction of statements
      petitioner made when she [or he] pled guilty.

Tran v. Lockhart, 849 F.2d 1064, 1068 (8th Cir. 1988) (citations omitted).

      While a guilty plea taken in open court is not invulnerable to
      collateral attack in a post conviction proceeding, the defendant’s
      representations during the plea-taking carry a strong presumption
      of verity and pose a formidable barrier in any subsequent collateral
      proceedings.

Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997) (citation omitted).

      D.     Ground One: Whether Counsel Prevented Defendant from
             Making a Knowing and Voluntary Decision about Whether to Fire
             Him

      Defendant asserts two related alleged errors in ground one. First, he

asserts that Scott was ineffective because he failed to disclose the relationship

between Leatha Wolter and Steven Wolter and this failure caused prejudice

because it affected Defendant’s right to choose the counsel of his choice. Second,
                                         16
Defendant asserts that Scott denied him his right to counsel of his choice by

failing to disclose that he was conflicted based on the relationship between

Leatha Wolter and Steven Wolter, because, if Defendant had known of the

conflict, he would have terminated Scott’s representation.


             1.     Right to Counsel of Choice

      The Sixth Amendment guarantees a defendant’s right “to select and be

represented by one’s preferred attorney,” so long as that attorney is “an

otherwise qualified attorney whom that defendant can afford to hire.” Caplin &

Drysdale, Chartered v. United States, 491 U.S. 617, 624 (1989) (citation omitted);

Luis v. United States, 136 S. Ct. 1083, 1089 (2016) (citation omitted). “If a

defendant is erroneously denied the counsel of his choice, it is a structural error

in the trial that brings into question the voluntary and intelligent character of the

guilty plea itself.” United States v. Sanchez Guerrero, 546 F.3d 328, 332 (5th Cir.

2008). Thus, “even in cases where a defendant has pled guilty, [the appellate

court] must consider whether the district court erroneously denied a defendant

the right to his counsel of choice, and waiver will not apply.” Id.

      A defendant’s right to counsel of choice is implicated when the Court

interferes with the defendant’s attempt to hire or fire particular counsel, for


                                          17
example by denying a defendant’s motion to continue in order to substitute new

counsel. See, e.g., United States v. Jones, 662 F.3d 1018, 1024 (8th Cir. 2011).

Defendant points to no case indicating that defense counsel can violate their

client’s right to counsel of choice. Cf., e.g., Sanchez Guerrero, 546 F.3d at 332

(noting that “even in cases where a defendant has pled guilty, we must consider

whether the district court erroneously denied a defendant the right to his

counsel of choice”) (emphasis added).

         In essence, Defendant claims that Scott was ineffective, based on an

undisclosed conflict of interest, and attempts to repackage that ineffective

assistance of counsel claim as a denial of counsel of choice claim. Under

Defendant’s theory, any time retained defense counsel’s performance fell below

an objective standard of reasonableness or was tainted by a conflict of interest,

the defendant was deprived of his counsel of choice because, if the defendant

had known of counsel’s conflict or unreasonable conduct, counsel would have

been terminated; thus, no prejudice or adverse effect on counsel’s performance

need be shown. In other words, under Defendant’s theory, neither Strickland

nor Cuyler would apply to retained counsel. The Court rejects this tortuous

logic.



                                          18
      Here, neither the Court nor the Government took any action to interfere

Defendant’s right to his counsel of choice. Defendant hired the defense attorney

that he wished to hire, Scott, and was represented by Scott until Defendant

decided to terminate Scott and hire Wolf, which Defendant did without

interference by the Court or Government. The record further reflects that

Defendant had the financial resources to retain counsel – first retaining Scott and

then retaining Wolf. (See also [Docket No. 301] Presentence Report (“PSI”) ¶ 90

(reflecting Defendant’s net worth of $1.4 million); [Docket No. 529] Def. Memo.

at 15 (noting that Defendant had obtained a cashier’s check to retain Wolf by

February 13, 2018); R.26 (same).) The Court concludes that Defendant fails to

allege a claim for interference with the right to counsel of his choice.


             2.    Ineffective Assistance of Counsel

      Defendant asserts that Scott provided ineffective representation by

preventing Defendant from knowingly and intelligently exercising his right to

counsel of choice because Scott failed to disclose a conflict of interest based on his

law partner’s wife’s employment and, had Defendant known of this alleged

conflict, Defendant would not have hired Scott or would have terminated Scott’s

representation. Specifically, Defendant asserts that Scott should have told


                                         19
Defendant that Steven Wolter, a partner is Scott’s law firm, was married to

Leatha Wolter, and that Leatha Wolter represented State Farm, one of the

insurance companies Defendant was accused of defrauding, in past civil

arbitrations against Nguyen. There is no allegation that Leatha Wolter was

involved in State Farm’s 2015 civil litigation against Defendant or in the

Government’s criminal proceeding against him. Defendant asserts that there

was a significant risk that Scott’s representation of him was materially limited by

Scott’s responsibilities to his law firm or Scott’s interest in maintaining a good

relationship with Steven Wolter.

      The Court concludes that Defendant fails to state a claim for ineffective

assistance of counsel based on the failure to reveal the alleged conflict involving

Leatha Wolter. First, Defendant fails to point to evidence that Scott’s conduct fell

below an objective standard of reasonableness. Second, Defendant fails to point

to evidence of prejudice or that the alleged conflict adversely affected his

lawyer’s performance.

      Defendant bases the claim of conflict on Minnesota Rule of Professional

Responsibility 1.7, adopted by this Court under Local Rule 83.6. Rule 1.7

provides that, subject to certain exceptions, “a lawyer shall not represent a client



                                         20
if the representation involves a concurrent conflict of interest.” Defendant notes

that the commentary to Rule 1.7 provides:

      When lawyers representing different clients in the same matter or in
      substantially related matters are closely related by blood or
      marriage, there may be a significant risk that client confidences will
      be revealed and that the lawyer’s family relationship will interfere
      with both loyalty and independent professional judgment. As a
      result, each client is entitled to know of the existence and
      implications of the relationship between the lawyers before the
      lawyer agrees to undertake the representation.

However, the same paragraph further notes: “The disqualification arising from a

close family relationship is personal and ordinarily is not imputed to members

of firms with whom the lawyers are associated.” (emphasis added). Therefore,

the Rule itself provides that the type of conflict alleged by Defendant would

extend to Steven Wolter, but not to Scott. Defendant cites to no caselaw or rule

that indicates that Scott’s conduct was below the objective standard of

reasonableness. The Court cannot find that defense counsel’s conduct in failing

to reveal Leatha Wolter’s representation of State Farm fell below an objective

standard of reasonableness when the very rule Defendant relies on the show an

alleged conflict provides that the conflict is not imputed to other members of the

law firm.




                                        21
      Second, even if a reasonable attorney would have revealed that his law

partner’s wife represented one of Defendant’s alleged victims in matters not

related to the current federal indictment, Defendant has not even attempted to

show prejudice. He offers no argument or evidence to show a reasonable

probability that, but for unprofessional errors by counsel, the result would have

been different. Nor does Defendant attempt to show that the alleged conflict

adversely affected his lawyer’s performance. Instead, Defendant relies on his

previously rejected argument that defense counsel can deny a defendant of his

counsel of choice thereby causing a structural error. As the Court has explained,

this argument carries no weight.

      E.    Ground Two: Whether Counsel Had a Financial Conflict

      In his second ground, Defendant asserts that Scott was laboring under an

actual, financial conflict of interest when he advised Defendant to plead guilty

rather than proceed to trial. Defendant argues that Scott knew that Defendant

was unlikely to pay Scott any more money, so convincing Defendant to plead

guilty was the only way for Scott to avoid non-payment of his legal fees if Scott

remained as Defendant’s counsel. Defendant asserts that Scott never told him

that Scott could not unilaterally withdraw from representing him or that Scott



                                        22
would continue to vigorously represent him at trial even if Defendant did not

pay him any more money. (Nguyen Decl. ¶¶ 18-20.)


                1.   Whether Counsel Had a Financial Conflict of Interest

       “Although a ‘defendant’s failure to pay fees may cause some divisiveness

between attorney and client,’ courts generally presume that counsel will

subordinate his or her pecuniary interests and honor his or her professional

responsibility to a client.” Cooke v. United States, No. 4:13CV01702 ERW, 2014

WL 2118076, at *7 (E.D. Mo. May 21, 2014) (quoting United States v. Taylor, 139

F.3d 924, 932 (D.C. Cir. 1998) (quoting United States v. O’Neil, 118 F.3d 65, 71 (2d

Cir. 1997))).

       Defendant relies on Daniels v. United States, 54 F.3d 290, 294-295 (7th Cir.

1995) (“A conflict may [] arise when a client’s interests are adverse to his lawyer’s

pecuniary interests.”) (citations omitted). In Daniels, the Seventh Circuit held

that an evidentiary hearing was required when the defendant made the

following accusations regarding ineffective assistance of counsel based a

financial conflict of interest:

       [The defendant] maintains that he is innocent of any involvement in
       the cocaine conspiracy and that he accepted the revised guilty plea . .
       . on the advice of an attorney who was improperly motivated. . . .
       [The defendant] attests that he was only able to pay Reilley, a

                                         23
      retained attorney, $2,000 of his $10,000 fee. Reilley allegedly advised
      him to accept the revised plea, despite his protestations of innocence
      on the cocaine charges, because Reilley could not take the case to
      trial without the remaining $8,000. [The defendant] claims that he
      requested (and the court granted) a continuance of the sentencing
      hearing for two weeks so that he could attempt to raise the money to
      go to trial. [The defendant] claims that he was unable to raise the
      money and thus accepted the plea.

Daniels v. United States, 54 F.3d 290, 293 (7th Cir. 1995) (footnote omitted). The

Seventh Circuit concluded that, based on the “limited record [it could not]

conclude whether Reilley improperly pressured [the defendant] to accept the

revised plea rather than go to trial because [the defendant] had not been able to

accumulate the balance of his fee.” Id. at 295. Therefore, the matter was

remanded for an evidentiary hearing. Id. But see United States v. Taylor, 139

F.3d 924, 932 (D.C. Cir. 1998) (rejecting defendant’s habeas claim, without

evidentiary hearing, that defense counsel advised him to plead guilty based on

fee dispute based on the record of the case and “because many defendants

undoubtedly face similar financial demands from their counsel”) (footnote and

citation omitted).

      Defendant argues that, here, Scott estimated that it would cost $457,500 to

represent him through trial and sentencing. Scott provided his fee estimate to

Defendant in February 2018, and, as of January 31, 2018, Defendant owed Scott

                                        24
$89,512.50 for legal fees already incurred. (R.75.) As of February 8, 2018, Scott

estimated invoices for December 2017 and January 2018, which had not yet been

billed, to be $86,030. (R.76.) Therefore, in February 2018, when Scott was giving

Defendant advice on taking a plea, Defendant owed Scott $147,500. Defendant

concludes that Scott did not want to risk representing Defendant at trial and not

getting paid by Defendant, so Scott used his fee estimate as a means to coerce

Defendant into pleading guilty.

      The weight of authority holds that a client’s failure to pay fees does not

establish a conflict of interest. See, e.g., United States v. O’Neil, 118 F.3d 65, 71

(2d Cir. 1997) (gathering cases). Regardless, even under Daniels, Defendant

cannot show an actual conflict of interest. Unlike in Daniels, here, the record

demonstrates that Defendant had sufficient funds to pay Scott’s legal fees in

order to proceed to trial. According to the Presentence Investigation Report,

Defendant’s net worth in May 2018 was $1.4 million, which included $350,000 in

his personal checking account. ([Docket No. 301] PSI ¶ 90 1.) In April 2018, after

Defendant pled guilty, he set aside additional $1 million into an irrevocable trust




1Defendant accepted these facts in the PSI (see [Docket No. 355] Sentencing Tr. 1-
5) and does not dispute them now.
                                        25
for his children. (Id. ¶ 91.) The record further reflects that Defendant privately

retained three different new attorneys to handle his sentencing, his appeal, and

his post-conviction relief.


             2.     Adverse Effect on Performance or Prejudice

      Even if Scott had labored under an actual conflict of interest, Defendant

cannot show that such a conflict adversely affected the adequacy of his

representation or that the conflict adversely affected the voluntary nature of his

guilty plea. See Berry v. United States, 293 F.3d 501, 503 (8th Cir. 2002).

      The record shows that Scott recommended that Defendant accept the plea

agreement offered by the Government because he thought it was the best

possible resolution to avoid a potential sentence of 168 to 210 months in light of

the strength of the Government’s case against him. (Scott Aff. ¶¶ 13-19, 23.) The

Plea Agreement recommended a sentencing range of 63 to 78 months. ([Docket

No. 254] Plea Agreement ¶ 6.f.) After pleading guilty, Defendant was sentenced

to 70 months in prison. [Docket No. 347] The record shows that it would be

unreasonable to conclude that Scott’s alleged conflict adversely affected his

representation of Defendant during the time Defendant was deciding whether to

plead guilty. In light of the plea negotiations by Defendant’s wife and business


                                         26
partner, the decision to plead guilty and testify against Defendant by one of

Defendant’s runners, and the recent guilty verdicts against the first two

chiropractors to go to trial, Burke and Forthun, the record shows that any alleged

conflict made no difference in the quality of Scott’s performance as Defendant’s

attorney during this phase. See Berry, 293 F.3d at 503–04.

      The record also conclusively establishes that any alleged conflict did not

adversely affect the voluntariness of Defendant’s plea. See Berry, 293 F.3d at 504.

The plea colloquy demonstrates that Defendant was fully informed of his rights,

had gone over the Government’s evidence against him, was satisfied with Scott’s

representation, was subject to no threats or promises to induce him to plead

guilty, and was, in fact, guilty of the crime charged and admitted the specific

facts establishing his guilt. Moreover, Defendant knew that he had the ability to

hire a different attorney, had the financial means to do so, and conferred with

multiple other experienced federal defense attorneys before deciding to go

forward with Scott at the plea hearing.

      F.    Ground Three: Whether Counsel Was Ineffective for Failing to
            Request a Continuance of the Trial Date and Failing to Inform
            Defendant that Counsel Needed Defendant’s Permission to
            Disclose Defendant’s Desire for New Counsel to the Court




                                          27
      In his third ground, Defendant asserts that Scott was ineffective for failing

to move for a continuance of the trial date so that Defendant could hire

replacement counsel and for failing to advise Defendant that Scott needed

Defendant’s permission to inform the Court that Defendant wanted new counsel.

Although Scott did make a motion for a trial continuance that was denied,

Defendant asserts that if Scott had told the Court that a continuance of the trial

date was needed so that Defendant could hire Wolf, there is a reasonable

probability that the Court would have granted the motion for a continuance and

Defendant could have hired Wolf to represent him at a trial. Thus, Scott

deprived Defendant of his counsel of choice.


             1.    Whether Counsel Was Ineffective

      The Court concludes that the record conclusively shows that Defendant

cannot show that Scott’s conduct was unreasonable for failing to inform the

Court that Defendant wanted to hire a new attorney and desired a trial

continuance to do so. Nowhere does Defendant claim that he informed Scott that

he wanted a trial continuance in order to hire another attorney such as Wolf.

“Counsel cannot be found incompetent because he failed to read his client’s

mind.” Almond v. United States, 854 F. Supp. 439, 447 (W.D. Va. 1994).


                                         28
      The sole evidence that Defendant points to that Scott was on notice of his

desire to hire another attorney is a February 8, 2018 time record in which Scott

wrote “phone conversation with Friedberg re taking over case.” (R.63.)

However, Defendant avers that Friedberg declined to take his case. (Nguyen

Decl. ¶ 11.) In his second declaration, Defendant vaguely claims that “Scott was

aware that I wanted to hire another attorney,” (Second Nguyen Decl. 5), but he

never claims that he informed Scott that he had made a decision to fire Scott and

actually retain a different attorney, such as Wolf, or that he told Scott that he

wanted a trial continuance to do so. The fact that, in the midst of deciding

whether to plead guilty or proceed to trial, Defendant contacted other defense

attorneys for a second opinion did not put Scott on notice that Defendant had, in

fact, decided to fire him and hire a new attorney and that this new attorney

required a trial continuance as a prerequisite to taking Defendant’s case.


             2.    Prejudice

      For the reasons explained in Section III(D)(1), the Court rejects Defendant's

claim that he need not show prejudice because Scott deprived him of his right to

counsel, creating a structural error. A defense attorney cannot deprive his client

of his right to counsel of choice. Moreover, the record shows that Defendant was


                                          29
aware that he had the ability to hire new counsel and that he had the means to do

so, but he chose not to.

      Nor can Defendant show prejudice from Scott’s alleged failure to inform

Defendant that, with Defendant’s permission, Scott could inform the Court that

Defendant wanted new counsel and request a continuance on that basis. First,

Defendant’s own evidence shows that Wolf informed him that he could ask the

Court for a trial continuance in order to hire Wolf and explained to Defendant

how to do so. (R.38.) Yet Defendant made no indication to the Court at any time

that he wanted to hire new counsel and, instead, later averred at the plea hearing

that he was satisfied with Scott’s representation. Nor did Defendant ever tell

Scott that he wanted him to request a continuance in order for Defendant to

retain new counsel.

      G.     Certificate of Appealability

      With regard to the Court’s procedural rulings, the Court concludes that no

“jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right;” nor would “jurists of reason . . . find

it debatable whether the district court was correct in its procedural ruling.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000). With regard to the Court’s decision on the

merits, it concludes that no “reasonable jurists would find the district court’s
                                          30
assessment of the constitutional claims debatable or wrong.” Id. Therefore, the

Court denies a Certificate of Appealability in this case.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1.     Defendant Huy Ngoc Nguyen’s Amended Motion to Vacate
             under 28 U.S.C. § 2255 [Docket No. 528] and Pro Se Motion for
             Evidentiary Hearing [Docket No. 571] are DENIED.

      2.     The Court denies a Certificate of Appealability in this case.

      LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: June 2, 2021                    s/Michael J. Davis
                                       Michael J. Davis
                                       United States District Court




                                         31
